Citation Nr: 0728300	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-38 275	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, in which the RO 
granted service connection for bilateral hearing loss with a 
noncompensable (0 percent) rating, effective October 26, 
2004.  The veteran filed a notice of disagreement (NOD) in 
April 2005, and the RO issued a statement of the case (SOC) 
in October 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2005.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1952 to September 1954.

2.  On August 13, 2007, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


